DETAILED ACTION

Response to Amendment
This office action is in response to the amendment filed 4/21/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Valerie Friedrich on 4/27/2021.
The application has been amended as follows: 
Claim 12, replaced with -- A process to produce a composite polymer composition comprising:
(i) melt kneading one or more polyolefins, one or more dispersion stabilizing agents, water and optionally a neutralizing agent, to form an aqueous dispersion; wherein the melt kneading product of one or more polyolefins comprises polyolefin particles having a volume average particle size between 150 nm and 2000 nm;
(ii) functionalizing the one or more polyolefins in the aqueous dispersion to form a functionalized polyolefin having a Tg equal to or less than 50 °C and comprising from 15 to 100 wt% maleic anhydride grafted polyolefins; and 
(iii)  subjecting one or more (meth)acrylic monomers and the aqueous dispersion comprising the functionalized polyolefins to an emulsion polymerization process, 
Allowable Subject Matter
Claims 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the present claims are allowable over the closest references: Yagi et al. (JP2012188495). Yagi teaches a process comprising melt kneading 110 parts of acid modified propylene polymer and 10 parts of potassium fatty acid as surfactant, adding water and basic substance to form a dispersion, perform an emulsion polymerization by  grafting a monomer to the acid-modified propylene based polymer. However, Yagi does not teach the functionalizing step is carried out after the formation of aqueous dispersion. The functionalizing step change the particles from hydrophobic to hydrophilic therefore the order to performing functionalization is not prima facie obvious. In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WENWEN CAI/Primary Examiner, Art Unit 1763